Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: Fig. 10; 
Species II: Fig. 11; 
Species III: Fig. 12;
Species IV: Fig. 13.
The species are independent or distinct because the claims directed to the different species recite mutually exclusive characteristics of such species. In this case, Species I only requires to perform a conversion between a current video block and a bitstream representation of the current video block… wherein the conversion includes generating the current video block from the bitstream representation or generating the bitstream representation from the current video block. Species II, unlike Species I, III and IV, requires wherein the conversion includes generating the current video block from bitstream representation of generating the bitstream representation from the current video block, wherein cross-component prediction is applied by using the n-order polynomial model. Species III, unlike Species I-II and IV requires wherein the conversions includes generating the current video block from the bitstream representation or generating the bitstream representation from the current video block and perform illumination compensation for the current video block using the n-order polynomial model during the conversion. Species IV, unlike Species I-III requires wherein the conversions includes generating the 
 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species of grouping of patentably indistinct species have acquired separate status in the art in view the of different classification; and/or
(b) the species of groupings of patentably indistinct species have acquired separate status in the 	art due to their divergent subject matter; and/or
(c ) the species or groupings of patentably indistinct species require a different filed of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486